Citation Nr: 0416926	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of lumbar 
spondylolisthesis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in July 2003.

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied service 
connection for residuals of lumbar spondylolisthesis.  

2.  In a December 1998 rating decision, the RO denied service 
connection for tinnitus.  The veteran did not appeal.

3.  Evidence submitted in support of service connection for 
residuals of lumbar spondylolisthesis since the February 1997 
Board decision bears directly and substantially upon the 
issue at hand, and in connection with the evidence previously 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  Evidence submitted in support of service connection for 
tinnitus since the December 1998 RO rating decision bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 decision 
wherein the Board denied service connection for residuals of 
lumbar spondylolisthesis is new and material, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2003).  

2.  Evidence received since the December 1998 rating decision 
wherein the RO denied service connection for tinnitus is new 
and material, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Here, in view of the favorable decision that follows on the 
question of new and material evidence, the veteran is not 
prejudiced by the Board proceeding to a decision on this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and Material Evidence

Decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103, 20.1104 (2003).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Residuals of Lumbar Spondylolisthesis

In a February 1997 decision, the Board denied service 
connection for residuals of lumbar spondylolisthesis with 
radiculopathy and an open reduction with a Steffe plate 
fixation.  The evidence of record at the time of that 
decision included the service medical records, post-service 
VA compensation examination reports, VA hospitalization 
records, VA outpatient treatment records and statements in 
support of the claim, which included an eyewitness of account 
from a former comrade.  

The service medical records, which included a December 1970 
separation medical examination, showed no complaints or 
findings associated with residuals of a back injury.  

The veteran expressed no complaints associated with his back 
and pertinent clinical findings were normal during the 
initial post-service VA examination in April 1971.  The 
diagnosis was an essentially normal physical examination.  

During VA hospitalization from July 1986 to September 1986, 
physical examination revealed bilateral tenderness over the 
iliac crests with a slight decrease in extension and flexion 
of the back.  X-ray of the lumbar spine showed a sacralized 
5th lumbar vertebral body and grade II spondylolisthesis at 
L4-L5.  The discharge diagnosis included spondylolisthesis.  
A bone scan showed increased uptake in L4 and L5 consistent 
with degenerative change or trauma, but did not rule out 
other causes.  

During VA examination in February 1987, the veteran stated 
that in 1969 or 1970 he injured his back while repelling and 
complained of ongoing pain accentuated by lifting, bending 
and certain positions when sleeping.  X-ray examination 
showed broad defects at L5 resulting in a second degree 
lumbosacral spondylolisthesis and severe degenerative joint 
changes at the L5 and S1 level.  The diagnosis was chronic 
lumbosacral discomfort without history of or clinical 
evidence of neurological impairment.  

VA hospitalization records and VA outpatient treatment 
records dated from March 1987 to January 1989 show ongoing 
treatment for his back disorder.  In March 1987, a 
computerized tomography scan and a lumbar myelogram showed 
prominent spondylolysis of L4 with marked anterior 
displacement of L4 on L5 and marked constriction of the L4-L5 
interspace and no visualization of the L4-L5 and L5-S1 disks.  
The impression was spondylolisthesis with L4 radiculopathy.  
During hospitalization from April 1987 to May 1987 the 
veteran underwent a L4-L5 fusion with Gill procedure and 
Steffe plate.  The diagnosis was L4-L5 spondylolisthesis.  

Subsequent VA medical records dated from October 1987 to 
April 1988 include diagnoses of chronic low back pain, status 
post-Steffe Plate fixation for L4-L5 spondylolisthesis and 
chronic low back pain.  The veteran received treatment and on 
several occasions related his back disability to service or 
his service-connected left knee disability.  

During VA examination in May 1989, the veteran complained of 
chronic back pain.  The examiner noted a well-healed, 10-inch 
scar in the lumbosacral area.  

Subsequent VA medical records dated from March 1992 to August 
1993 generally show the veteran received treatment for 
ongoing back problems.  During that time the diagnoses 
included chronic low back pain and status post multi-level 
fusion.  

In September 1993, the veteran submitted a statement from a 
former comrade who witnessed the veteran sustain a back 
injury while jumping from a helicopter to a landing zone.  

In the February 1997 decision, the Board determined that the 
veteran's service personnel records established that he 
participated in combat action with the enemy during active 
service.  The Board determined that, although the service 
medical records did not include an official record of the 
back injury while jumping out of a helicopter and landing 
incorrectly, the veteran's injury was consistent with the 
circumstances, hardships and conditions of his service.  The 
Board concluded that the evidence established a factual 
presumption in support of his claim he incurred a back injury 
during service.  

The Board also determined that the evidence clearly 
established a current disability.  The VA medical evidence 
showed spondylolisthesis with L4 radiculopathy in 1987.  
During hospitalization in April 1987 the veteran underwent an 
L4-L5 fusion with Gill procedure and Steffe plate.  The final 
diagnosis was L4-L5 spondylolisthesis.  The remaining medical 
records showed examination and treatment for residuals from 
this surgery.  

While the Board determined that the veteran sustained a low 
back injury during active service and that he had a current 
post-service low back disability, the Board determined that 
the evidence did not contain competent medical nexus evidence 
between the in-service injury and the post-service back 
disability.  The Board held that the record did not show that 
the post-service back disability was attributable to any in-
service incident or event or that an in-service back injury 
resulted in chronic disability.  The Board also held that 
there was no competent medical nexus opinion relating the 
post-service back disability to the veteran's service-
connected left knee disability.  The Board concluded that the 
evidence did not establish service connection for the 
veteran's back disability.  The February 1997 Board decision 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

The evidence submitted or obtained in support of the 
veteran's claim to reopen service connection includes 
additional VA compensation examination reports, VA medical 
treatment records, another eyewitness of account from a 
former comrade, a statement from the veteran's mother and 
statements and personal hearing testimony of the veteran.  

The December 1999 statement from another of the veteran's 
former comrades provides an additional eyewitness account of 
his in-service low back injury.  This serviceman flew the 
helicopter that transported the veteran and others to and 
from combat missions.  He recalled the veteran had been 
carried back onto the helicopter because of a back injury and 
shrapnel wounds following completion of one of these 
missions.  The veteran's additional statements and personal 
hearing testimony also provide additional details regarding 
the events surrounding his is-service back injury.  The 
veteran also related that he has had continuous low back 
problems since the time of his in-service injury, which 
progressively worsened until he underwent the low back 
surgery in April 1987.  Finally, in an August 2003 statement, 
the veteran's mother states that the veteran had severe back 
pain and other symptoms at the time of his return from the 
Republic of Vietnam and that she and her husband treated the 
veteran's back injuries with home remedies to relieve his 
symptoms.  She states that these remedies only temporarily 
relieved his back symptoms and he had had continuous back 
problems from active service to the time of his back surgery 
and thereafter.  

The above evidence is new.  It was not previously of record 
at the time of the February 1997 Board decision.  It is not 
cumulative of prior statements because it provides additional 
details regarding the veteran's in-service injuries and the 
continuity of his low back symptomatology since his 
separation from service.  This evidence is relevant and 
probative of the issue and bears directly and substantially 
upon the facts regarding whether the veteran's in-service 
injury resulted in chronic back problems.  Since the 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted, this 
evidence is relevant and probative of the issue whether the 
veteran's low back disability was incurred as a result of 
active service.  Justus, 3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the February 1997 decision is new and bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the evidence is 
new and material and the claim is reopened.  

Tinnitus

In a December 1998 rating decision the RO denied service 
connection for tinnitus.  The evidence of record at the time 
of that decision included the service medical records, post-
service VA compensation examination reports, VA 
hospitalization records, VA outpatient treatment records and 
statements in support of the claim.  

In his September 1998 claim for service connection the 
veteran stated that he incurred tinnitus during active 
service secondary to noise exposure from artillery fire and 
small arms fire.  He contended that the ringing in his ears 
persisted and increased in severity over the years.  The 
veteran's service personnel records show that he participated 
in combat action with the enemy during active service.  

The RO determined that the service medical records did not 
show complaints of ringing in the ears or a diagnosis of 
tinnitus during active service despite the veteran's 
contentions that he reported it at that time.  The RO also 
determined that the post-service medical evidence also did 
not include a medical diagnosis of tinnitus.  The RO also 
noted that these post-service medical treatment records did 
not include complaints of tinnitus.  The RO acknowledged that 
the veteran was competent to relate his exposure to loud 
noise during active service.  However, the RO determined that 
he was not competent to render a current medical diagnosis of 
tinnitus or a medical opinion relating post-service tinnitus 
to acoustic trauma or noise exposure during active service.  

The RO notified the veteran of the denial of service 
connection for tinnitus by letter dated December 12, 1998.  
The veteran did not appeal.  Consequently, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence submitted or obtained in support of the 
veteran's claim to reopen service connection includes 
additional VA compensation examination reports, VA medical 
treatment records, a private medical billing form, and 
statements and personal hearing testimony of the veteran.  

At his personal hearing the veteran testified to the noise 
exposure during active service.  He stated that, on one 
occasion when he was approaching an artillery unit, a gun was 
fired right in front of him and the acoustic trauma caused 
ringing and buzzing in his ears for several days.  This 
testimony is new insofar as it provides specific details 
regarding an instance of noise exposure during active service 
that had not been considered at the time of the December 1998 
rating decision.  

An August 2003 private medical billing form shows that the 
veteran had been examined for hearing loss.  The reported 
diagnosis was sensorineural hearing loss and tinnitus.  This 
evidence is new because it was not previously of record at 
the time of the December 1998 rating decision.  It is also 
material because it establishes that the veteran has a 
current medical diagnosis of tinnitus.  Since the probative 
value of this medical diagnosis is not weighed in determining 
whether new and material evidence has been submitted, this 
evidence is relevant and probative of the issue whether the 
veteran's tinnitus is the result of his in-service noise 
exposure during active service.  

For these reasons, the Board finds that the evidence 
submitted subsequent to the December 1998 rating decision is 
new and it bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board concludes that the evidence received since the December 
1998 rating decision wherein the RO denied the claim for 
service connection for tinnitus is new and material, and the 
veteran's claim for that benefit is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of 
lumbar spondylolisthesis, and to this extent, the appeal is 
granted.     

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for tinnitus, and 
to this extent, the appeal is granted.       

REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for sarcoidosis.  
In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

The Board finds that the evidence is insufficient to decide 
the service connection issues with any certainty.  At his 
personal hearing the veteran testified that health care 
professionals that diagnosed and treated him for 
spondylolisthesis with L4 radiculopathy and performed the 
April 1987 L4-L5 fusion with Gill procedure and Steffe plate 
had attributed his back disability to his in-service injury.  
He also testified that an audiologist or his primary care 
physician had seen him some years ago and, although no 
diagnosis of tinnitus or ringing in the ears was made, he 
provided a history of tinnitus.  These records and opinions 
have not been requested.  The veteran has not been afforded 
VA examinations for the purpose of securing the requisite 
nexus opinion.  Therefore, an examination is in order and the 
records should be obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:
:
1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and dates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to treatment 
for his back disorder and tinnitus.  He 
testified that health care professionals 
that diagnosed and treated him for 
spondylolisthesis with L4 radiculopathy 
and performed the April 1987 L4-L5 fusion 
with Gill procedure and Steffe plate had 
attributed his back disability to his in-
service injury.  He also testified that 
an audiologist or his primary care 
physician had seen him some years ago 
and, although no diagnosis of tinnitus or 
ringing in the ears was made, he provided 
a history of tinnitus.  The veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be obtained 
the VBA AMC should notify appellant of 
such and described the efforts used in 
requesting these records.  

3.  After completion of #1-2 above, the 
VBA AMC should arrange for a VA 
examination to determine the nature and 
severity of the veteran's residuals of 
lumbar spondylolisthesis.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Whether it is as least as likely as not 
that the veteran's current back disorder 
to include the post-service 
spondylolisthesis with L4 radiculopathy 
and subsequent L4-L5 fusion with Gill 
procedure and Steffe plate in April 1987 
is due to his in-service injury?  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale and should address the 
service medical records and the post-
service medical evidence dated prior to 
his initial diagnosis of 
spondylolisthesis with L4 radiculopathy.  

4.  After completion of #1-2 above, the 
VBA AMC should arrange for a VA audiology 
examination to determine the nature and 
severity of the veteran's hearing acuity 
and tinnitus.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  After a review of 
the claims file, it is requested that the 
examiner provide explicit responses to 
the following questions:

Does the veteran have tinnitus and, if 
so, is this supported by objective 
medical testing or findings?  If so, 
whether it is as least as likely as not 
that the veteran's tinnitus is due to or 
the result of noise exposure/acoustic 
trauma during active service?  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of service connection for 
residuals of lumbar spondylolisthesis and 
tinnitus.  If the benefits requested are 
not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claims, which have not been 
previously provided in the statement of 
the case or SSOC.  A reasonable period of 
time for a response should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



